     Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 1 of 17



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

RODNEY GRANT                                          :         CIVIL ACTION

                                                      :         NO. 2:17-CV-2797 “G” (3)
VERSUS
                                                      :         CHIEF JUDGE BROWN

MARLIN GUSMAN, ET AL.                  :      MAG. JUDGE DOUGLAS
******************************************************************************
   MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
             JUDGMENT AGAINST DEFENDANT JAMES LEBLANC

MAY IT PLEASE THE COURT:

        The Motion for Summary Judgment against Defendant James LeBlanc filed by the Plaintiff

[“Plaintiff’s MSJ”] should be denied.1 Plaintiff’s MSJ relies on inadmissible evidence, and

Plaintiff fails to meet his initial burden of proving he is entitled to a judgment in his favor.

        I.      OBJECTIONS TO PLAINTIFF’S EXHIBITS

        Defendants object to the admissibility of Plaintiff’s Exhibits “C”, “D”, “E”, “G”, “K”, “L”,

and “M”, which were attached by the Plaintiff in purported support of his Motion for Summary

Judgment.

        Pursuant to Federal Rule of Civil Procedure 56(c)(2), on a motion for summary
        judgment, a party “may object that the material cited to support or dispute a fact
        cannot be presented in a form that would be admissible in evidence.” [Fed. R. Civ.
        P. 56(c)(2)]. According to the comments following the revised rule:
              Subdivision (c)(2) provides that a party may object that material cited to
              support or dispute a fact cannot be presented in a form that would be
              admissible in evidence. The objection functions much as an objection at trial,
              adjusted to the pretrial setting. The burden is on the proponent to show that
              the material is admissible as presented or to explain the admissible form that
              is anticipated... [Id.]2


1
  Rec. Doc. 129.
2
  Dantin v. Ochsner Clinic Found., No. CV 18-5575, 2019 WL 2089381, at *10–11 (E.D. La. May 13, 2019)
(footnoted citations added in the body above).

                                                     1
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 2 of 17



Prior to revisions to the Federal Rules of Civil Procedure in 2010, motions to strike were utilized

to object to defective supporting materials.3 Rule 56(c)(2), as amended effective December 1,

2010, calls for a simple “objection” to the admissibility of summary judgment evidence.4 The

Advisory Committee note to the 2010 amendments to Rule 56 states: “There is no need to make a

separate motion to strike.”5 This Honorable Court should, therefore, disregard the inadmissible

evidence offered by the Plaintiff, instead of striking it from the record.6

         “[O]nly evidence which is admissible at trial may be considered in ruling on a motion for

summary judgment.”7 “Hearsay evidence and unsworn documents that cannot be presented in a

form that would be admissible in evidence at trial do not qualify as competent opposing evidence.”8

Rule 901 of the Federal Rules of Evidence requires the Plaintiff, as the proponent of the exhibit,

to “produce evidence sufficient to support a finding that the item is what the proponent claims it

is.”9 Furthermore, Fed. R. Civ. P. 56(c)(2) requires the proponent of evidence to establish its

admissibility on a Motion for Summary Judgment.

         The Defendants object to the admissibility of seven (7) exhibits to Plaintiff’s MSJ, which

will each be discussed below.


3
  See Popoalii v. Correctional Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (“because Dr. Dreyer’s affidavit is not
merely supplemental but is actually inconsistent with his previous testimony, we cannot say that the district court
abused its discretion in striking the affidavit.”); Saucier v. Coldwell Banker JME Realty, 644 F. Supp. 2d 769, 777–
778 (S.D. Miss. 2007) (“When an affidavit submitted in support of or opposition to summary judgment does not
comply with Federal Rule of Civil Procedure 56 … , it is subject to a motion to strike.”).
4
  Fed. R. Civ. P. 56(c)(2). See also, 11 Moore's Federal Practice - Civil § 56.91.
5
  Fed. R. Civ. P. 56, advisory committee note of 2010. See also, 11 Moore's Federal Practice - Civil § 56.91.
6
  See Berry v. Frank’s Auto Body Carstar, Inc., 817 F. Supp. 2d 1037, 1041–1042 (S.D. Ohio 2011) (“motions to
strike are disfavored”). See Nelson v. Santander Consumer USA, Inc., 931 F. Supp. 2d 919, 924–925 (W.D. Wis.
2013) (“Unfortunately, plaintiff has not heeded the repeated admonishments by the Court of Appeals for the Seventh
Circuit that motions to ‘strike’ are not the appropriate vehicle for challenging another party’s submissions”). See
Hagen v. Siouxland Obstetrics & Gynecology, P.C., 934 F. Supp. 2d 1026, 1042–1043 (N.D. Iowa 2013) (motions
to strike are to be used to strike matter from pleadings, not to strike materials submitted in opposition to summary
judgment).
7
  Countryside Oil Co., Inc. v. Travelers Ins. Co., 928 F.Supp. 474, 482 (D.N.J.1995); see also Pamintuan v.
Nanticoke Mem. Hosp., 192 F.3d 378, 388 (3d Cir.1999).
8
  King v. Caldwell ex rel. Louisiana, 21 F. Supp. 3d 651, 654 (E.D. La. 2014) (citing Martin v. John W. Stone Oil
Distrib., Inc., 819 F.2d 547, 549 (5th Cir.1987); Fed.R.Civ.P. 56(c)(2)).
9
  Fed. R. Evid. 901(a). See also Dantin, supra (citing Fed. R. Civ. P. 56(c)(2)).

                                                         2
        Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 3 of 17



           A. Plaintiff’s Exhibits “C”, and “M” (Rec. Docs. 129-6, 129-16) are inadmissible.

           Plaintiff’s Exhibit “C” is an uncertified series of emails, dated between March 31, 2015

and April 6, 2015, from former DPSC Medical Director Dr. Raman Singh to a number of recipients

including Defendant LeBlanc. The entire exhibit, with the exception of a single line, is indisputably

hearsay. The single admissible line is in the middle of the first page of the document and states,

“What is the cost? – I may have missed it??” A statement from Defendant LeBlanc is a party

admission. However, the statement has no relevance to this case whatsoever; Secretary LeBlanc

was inquiring into the cost of certain medical tests. Along those lines, Exhibit “C” is not cited by

the Plaintiff in the Memorandum in Support of Plaintiff’s MSJ or in his Statement of Uncontested

Facts. Exhibit “C” should be excluded because it is mostly comprised of hearsay and is otherwise

irrelevant.

           Plaintiff’s Exhibit “M” is an email chain in which a single sentence is not hearsay. In the

middle of the first page, Secretary LeBlanc wrote “A poorly written article – most are immediate

releases because more are earning program good time at the local level and the remainder which

is very few are those that we are struggle [sic] getting appropriate paper work from Judges, clerk

of court and Sheriffs.”10 The remainder of the exhibit, which contains unauthenticated statement

of non-parties is inadmissible hearsay. Plaintiff cites Exhibit “M” once, on page 14 of his

Memorandum. Specifically, Plaintiff states, “So the problem continued, and Secretary LeBlanc

was periodically reminded of it by judges and state legislators. On January 20, 2015, Judge Doggett

of the 9th JDC wrote an email that was forwarded to Secretary LeBlanc. Judge Doggett complained

that an inmate had been held past his release date by nearly two months, “in spite of several phone

calls from Judge Randow for his release.”11 The Plaintiff relies exclusively on the inadmissible


10
     Rec. Doc. 129-16, p. 1.
11
     Citing Ex. M. pp. 3-4.

                                                    3
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 4 of 17



hearsay contained in Exhibit M. In order for the Plaintiff to prove that Secretary LeBlanc was

“reminded of” the alleged-problem via email, the Plaintiff must offer evidence of that fact and the

uncertified and unresponded to emails are insufficient.12 This Honorable Court must note that

page 1 of the document, which contains the statement of Secretary LeBlanc, is dated 2019, but the

part of the document quoted by the Plaintiff is dated 2015. The Plaintiff failed to lay a proper

foundation for the admissibility of the uncertified emails and, therefore, they should be excluded.

         B. Exhibits K and L (Rec. Doc. 129-14, 129-15) are inadmissible newspaper articles.

         Exhibits “K” and “L” are, respectively, an opinion-editorial written jointly by Attorney

General Jeff Landry and U.S. Senator John Kennedy13 and an article from NOLA.com.

“Newspaper articles […] are hearsay and therefore do not constitute competent summary judgment

evidence.”14 Those newspaper articles must be excluded; they are not evidence.

         C. Exhibit “D” (Doc. 129-7)is irrelevant.

         Exhibit “D” is a report by the Louisiana Legislative Auditor regarding errors in time

computation calculations.15 At no time in Plaintiff’s Complaint has he alleged that there was a

time calculation error in the Plaintiff’s time calculation, nor has that issue been raised in Plaintiff’s

MSJ. The Plaintiff does not allege the Legislative Auditor investigated any fact or procedure that

affected the Plaintiff’s sentence calculation, specifically, obtaining copies of Bills of Information.

Therefore, the report is irrelevant and inadmissible.



12
   See e.g. Shell Offshore, Inc. v. Tesla Offshore, L.L.C., No. CV 13-6278, 2016 WL 541445, at *2 (E.D. La. Feb.
11, 2016) (finding in order to lay a foundation for use of an email chain to prove receipt thereof, “the recipient of the
email potentially may be able to testify based on his personal knowledge that he received the email”).
13
   The Plaintiff, who does not acknowledge the Op-Ed was authored by two people, refers to the joint Op-Ed as a
public statement from “Defendants’ counsel.” This Honorable Court should take notice that, even though the Op-Ed
is inadmissible hearsay that is not evidence of any kind, the Op-Ed is not a “statement of counsel” but, rather a joint
Op-Ed by the Attorney General for the State of Louisiana and one of Louisiana’s United States Senators.
14
   Cano v. Bexar Cty., Texas, 280 F. App'x 404, 406 (5th Cir. 2008) (citing Roberts v. City of Shreveport, 397 F.3d
287, 295 (5th Cir.2005)).
15
   See Rec. Doc. 129-1, p. 9.

                                                           4
        Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 5 of 17



           D. Exhibit “E” (Rec. Doc. 129-8) is not authenticated and inadmissible hearsay.

           Exhibit “E” is an uncertified “Program Narrative.” Unlike the Legislative Auditor’s report,

Exhibit “E” contains no self-authentication. Exhibit “E” is not on government letterhead, contains

no seal, no signature, and no independent certification that it is what the Plaintiff purports it to be.

The Plaintiff claims Exhibit “E” is “a grant application to the U.S. Department of Justice” prepared

by the DOC in 2017. Plaintiff cites no evidence whatsoever to support that statement. Exhibit E

is not a certified record, is not otherwise authenticated, and is therefore inadmissible. Furthermore,

absent proper authentication, the statements contained in Exhibit “E” are hearsay on multiple

levels.

           E. Exhibit “G” (Rec. Doc. 129-10) is not authenticated.

           Exhibit “G”, which is also not cited in Plaintiff’s Memorandum or Statement of

Uncontested Facts, what has come to be colloquially known in this suit as the “February 2019 Pull

Document”. This Honorable Court should not consider that document as evidence in this case

unless a foundation for its authenticity is first laid. As explained in Defendants’ Opposition to

Plaintiff’s Motion for Sanctions or, alternatively, to Compel Production of Documents, the “Pull

Document” is not what the Plaintiff purports that it is – specifically, that it is a “list of inmates who

have been overdetained.”16 Therefore, the document should be excluded.

           II.     LEGAL STANDARDS

                   A. Standard of Review of a Motion for Summary Judgment.

           Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

appropriate when there is no genuine dispute as to any material fact, and the moving party is

entitled to judgment as a matter of law. A fact is material if proof of its existence or nonexistence



16
     Rec. Doc. 129-1 at FN 62.

                                                    5
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 6 of 17



might affect the outcome of the lawsuit under the applicable governing law.17 A genuine issue of

material fact exists if a reasonable jury could render a verdict for the nonmoving party.18

        The party seeking summary judgment bears the initial responsibility of informing the court

of the basis for its motion and identifying those parts of the record that demonstrate the absence of

genuine issues of material fact.19 Plaintiff’s burden is not satisfied by some metaphysical doubt

as to alleged material facts, unsworn and unsubstantiated assertions, conclusory allegations, or a

mere scintilla of evidence.20 “If the movant bears the burden of proof on an issue, either because

he is the plaintiff or as a defendant he is asserting an affirmative defense, he must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in his

favor.”21

        Rule 56 mandates summary judgment be entered against a party who fails to make a

showing sufficient to establish the existence of an essential element to that party’s case and on

which that party will bear the burden of proof at trial.22 Summary judgment is appropriate in any

case where the evidence is so weak or tenuous on essential facts that the evidence could not support

a judgment in the favor of the non-moving party.23 Conversely, summary judgment cannot be

entered in favor of a party, who bears the burden of proof at trial, and who fails to establish the

essential elements of his case.




17
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326
(5th Cir. 2009); Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).
18
   Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (citing Anderson, 477 U.S. at 252); Hamilton, 232 F.3d at
477.
19
   Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).
20
   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
21
   Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).
22
   Celotex Corp. v. Catrett, 47 U.S. 317, 322 (1986).
23
   Little, 37 F.3d at 1076.

                                                         6
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 7 of 17



         If the moving party carries its initial burden, the burden shifts to the nonmoving party to

demonstrate the existence of a genuine issue of a material fact.24 All facts and inferences are

reviewed in the light most favorable to the non-moving party, and the Court may not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes.25

                  B. Legal standard - “Supervisory Liability” under §1983.

         “In a § 1983 suit […]—where masters do not answer for the torts of their servants—the

term “supervisory liability” is a misnomer. Absent vicarious liability, each Government official,

his or her title notwithstanding, is only liable for his or her own misconduct.”26 To impose personal

liability under §1983 against Secretary LeBlanc, a supervisory official, the Plaintiff must prove

(1) Secretary LeBlanc’s personal involvement in the constitutional deprivation and (2) a sufficient

causal connection between the Secretary’s wrongful conduct and the constitutional violation, such

as where the supervisor implemented or enforced unconstitutional policies which actually resulted

in the Plaintiff’s injuries.27 A showing of negligent conduct by a supervisory official is insufficient

to establish liability under §1983.28

         A supervisory official may be held personally liable where a failure to supervise or train

amounts to deliberate indifference and is a proximate cause of a constitutional violation.29 In order

to hold a defendant liable under such a theory, “the plaintiff must show that: (1) the supervisor

either failed to supervise or train the subordinate official; (2) a causal link exists between the failure

to train or supervise and the violation of the plaintiff’s rights; and (3) the failure to train or



24
   Washburn v. Harvey, 504 F.3d at 508.
25
   Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1994), cert. denied, 502 U.S. 1059 (1992).
26
   Ashcroft v. Iqbal, 556 U.S. 662, 677, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).
27
   Porter, 659 F.3d at 446 (citing Gates v. Texas Dep’t of Prot. & Reg. Servs., 537 F.3d 404, 435 (5th Cir. 2008)).
28
   See Whitley v. Hanna, 726 F.3d 631, 643 (5th Cir. 2013)(“Actions and decisions by officials that are merely inept,
erroneous, ineffective, or negligent do not amount to deliberate indifference and thus do not divest the official of
qualified immunity.”).
29
   Id. (citing Brown v. Callahan, 623 F.3d at 254 n.1 (5th Cir. 2010).

                                                          7
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 8 of 17



supervise amounts to deliberate indifference.30 A supervisory official may also be held liable upon

a showing of: “(1) an official policy (2) promulgated by the municipal policymaker (3) was the

moving force behind the violation of a constitutional right.”31

        As to the first essential element of a “supervisory liability” claim, the Plaintiff must

specifically identify and prove that there is a particular defect in the training program or challenged

procedure.32 “[T]he inadequacy of training must be obvious and obviously likely to result in a

constitutional violation.”33 Then, to fulfill the second essential element, this Honorable Court must

focus on the adequacy of the training program in relation to the tasks the particular subordinates

perform.34 A speculative allegation that the injury could have been prevented if the subordinate

had received better or additional training cannot, without more, support liability.35

        The third essential element of Plaintiff’s claim, deliberate indifference, “is a stringent

standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of his action.”36 The Plaintiff must prove actual or constructive notice that a particular

shortcoming in the training or policy causes employees to violate citizens' constitutional rights.37

Anything less would result in de facto respondeat superior liability under § 1983.38




30
   Porter, 658 F.3d at 446 (citing Goodman v. Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009)); Brauner, 793 F.3d. at
501 (citing Smith v. Brenoettsy, 158 F.3d 908, 911-12 (5th Cir. 1998)); Estate of Davis, 406 F.3d at 381.
31
   Pena v. City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018) (quoting Hicks–Fields v. Harris Cty., 860 F.3d
803, 808 (5th Cir. 2017) (citations omitted), cert. denied, ––– U.S. ––––, 138 S.Ct. 510, ––– L.Ed.3d ––––, 2017
WL 4339261, 2017 U.S. LEXIS 7214 (U.S. Dec. 4, 2017)).
32
   Id.
33
   Thompson v. Upshur County, 245 F.3d 447 (5th Cir.2001) (emphasis added). See also Snyder v. Trepagnier, 142
F.3d 791, 798–99 (5th Cir.1998).
34
   See Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005).
35
   Id.
36
   Bohannan v. Doe, 527 Fed.Appx. 283 (5th Cir.2013). citing Connick v. Thompson, U.S., 131 S.Ct. 1350, 1360,
179 L.Ed.2d 417 (2011).
37
   Id.
38
   Id.; see also Walker v. Upshaw, 515 Fed.Appx. 334, 338–40 (5th Cir.2013) (per curiam) (unpublished)
(“Supervisory officials may not be held liable under § 1983 for the actions of their subordinates under any theory of
vicarious liability.”).

                                                         8
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 9 of 17



         The Plaintiff must show “a pattern of similar constitutional violations” to demonstrate

deliberate indifference.39 “Proof of a single instance, rather than a pattern of similar violations,

normally will not sustain a plaintiff’s claims that such a lack of training or supervision caused a

violation of [his] constitutional rights.”40 A pattern requires “similarity, specificity, and

sufficiently numerous prior incidents.”41 “‘Prior indications cannot simply be for any and all ‘bad’

or unwise acts, but rather must point to the specific violation in question.’”42 Whether the Plaintiff

has sufficiently proven a “pattern of similar constitutional violations” is a legal question.43

         “[T]he Supreme Court in Connick required that only very similar violations could jointly

form a pattern.”44 In Connick, an innocent man sued the Orleans Parish District Attorney’s Office

under § 1983 claiming the Orleans Parish D.A. failed to train the Assistant District Attorneys in

their obligations under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215. In support

of the “failure to train” claim, the Plaintiff proved that his conviction was reversed and he was

fully exonerated of wrongdoing based on evidence that had been withheld by the DA’s office, in

violation of Brady.

         The Supreme Court held that to “prove deliberate indifference, Thompson needed
         to show that Connick was on notice that, absent additional specified training, it was
         ‘highly predictable’ that the prosecutors in his office would be confounded by those
         gray areas and make incorrect Brady decisions as a result. In fact, Thompson had
         to show that it was so predictable that failing to train the prosecutors amounted to
         conscious disregard for defendants’ Brady rights.” In other words, there needed to
         be a pattern of previous violations. 45


39
   Connick v. Thompson, 563 U.S. 51, 62, 131 S. Ct. 1350, 1360, 179 L. Ed. 2d 417 (2011) (citing Bd. of Cty.
Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 409, 117 S. Ct. 1382, 1390, 137 L. Ed. 2d 626 (1997)).
40
   Cozzo v. Tangipahoa Parish Council-President Gov’t, 279 F.3d 273, 286 (5th Cir. 2002)(internal citations omitted).
41
   Davidson v. City of Stafford, Texas, 848 F.3d 384, 396 (5th Cir. 2017), as revised (Mar. 31, 2017) (citing Peterson
v. City of Fort Worth, Tex., 588 F.3d 838, 851 (5th Cir. 2009)).
42
   Peterson, 588 F.3d at 851 (quoting Estate of Davis ex rel. McCully v. City of North Richland Hills, 406 F.3d 375,
383 (5th Cir.2005).
43
   Id. (“The legal question thus presented is whether the 27 complaints on which Peterson relies are sufficient to
establish a pattern of excessive force that can be said to represent official policy.”
44
   Jason v. Tanner, 938 F.3d 191, 198 (5th Cir. 2019) (citing Connick, 563 U.S. at 62, 131 S.Ct. 1350.)
45
   Jason v. Tanner, 938 F.3d 191, 197 (5th Cir. 2019) (citing Connick v. Thompson, 563 U.S. 51, (2011)).

                                                          9
    Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 10 of 17



       The Supreme Court underscored that “during the ten years preceding his [Thompson’s]

armed robbery trial, Louisiana courts had overturned four convictions because of Brady violations

by prosecutors in Connick’s office.” The Supreme Court nonetheless found that those cases were

not similar enough to constitute a “pattern” sufficient to give notice to the District Attorney. The

Fifth Circuit adheres to the Supreme Court’s decision in Connick.

       In Jason v. Tanner, the Fifth Circuit applied the holding of Connick to a prisoner suit

against a state prison warden for his alleged failure to train subordinate officers and failure to

correct an allegedly-deficient prison policy regarding issuance of work tools to offenders. In

support of his claim, Mr. Jason showed he was attacked with a tool issued to another offender and

presented evidence that other offenders had been attacked with tools in the past.

       The Fifth Circuit held the evidence was insufficient to show there was a pattern of similar

violations and reversed the denial of qualified immunity to the Warden. The Court pointed out the

previous attacks with tools had been with different tools than the sling-blade used in Jason and the

circumstances of each of those attacks was substantively different than the circumstances leading

to the attack on Mr. Jason. The Fifth Circuit echoed the Supreme Court’s ruling in Connick

clarifying that broad claims, such as “a pattern of prison violence with tools” or a “pattern of Brady

violations” were not specific enough to show a pattern of similar constitutional violations for

purposes of showing deliberate indifference.

       The Jason case is particularly relevant to the claims in the instant case. Prior to analyzing

the purported “failure to train” claim against the Warden, the Fifth Circuit found, “it wasn’t the

lack of training that caused the risk to Jason. Rather, it was the sufficiency of the overall

protocol—having only two guards making rounds and relying on other guards peering out of




                                                 10
       Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 11 of 17



windows. But that situation might have been a mere reality of the prison’s budget.”46 Such is the

case here. The Plaintiff focuses his arguments and evidence on the alleged policies and practices

of the time computation staff, not on their training.

III.     NO “FAILURE TO TRAIN” CLAIM IS PLEADED OR PROVEN IN THIS CASE.

         The Plaintiff does not include an argument that Secretary LeBlanc is liable for “failure to

train” in the Memorandum in Support of his Motion for Summary Judgment.47 Plaintiff is clearly

not entitled to entry of summary judgment on such a claim. The Plaintiff alleges, “if Secretary

LeBlanc had implemented… a training program for time computation staff that required them to

reach out and obtain any documents they think they need, Rodney Grant would not have been

overdetained.”48 The Fifth Circuit has expressly held, “mere proof that the injury could have been

prevented if the officer had received better or additional training cannot, without more, support

liability.” 49 The conclusory allegations of “failure to train” scattered throughout Plaintiff’s Motion

for Summary Judgment are insufficient to meet his burden of proving liability. Plaintiff’s Motion

for Summary Judgment on “failure to train” must be denied.

         Furthermore, the Plaintiff purports to support the “failure to train claim” with the

contention that the Department had no training protocol. Plaintiff asserts that the absence of

training is an undisputed fact (Rec. Doc. 129-2, ¶4) but the fact is most certainly disputed. DPSC

provided practical training to new time computation employees. 50 DPSC provided training

booklets to new employees.51 All time computation employees, including new employees in



46
   Jason, 938 F.3d at 197.
47
   See Rec. Doc. 129-1, pp. 25-30.
48
   Rec. Doc. 129-1, p. 29 (citation omitted).
49
   Roberts v. City of Shreveport, 397 F.3d 287, 292 (citation omitted).
50
   Rec. Doc. 129-13, Plaintiff’s Exhibit J at p. 21 lines 5-9. DPSC explained the training program for new time
computation employees was: “We worked with them as we hired them and worked with them and just kept them and
verified paperwork until they learned one process and moved them to the next process to learn.”
51
   Id. at p.21 lines 18-25 and p. 22 at lines 1-2.

                                                      11
      Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 12 of 17



training, utilized standardized paperwork.52              DPSC personnel are trained to perform time

computations.53 Clearly, there is a dispute of fact about the training which is sufficient to defeat

Plaintiff’s Motion for Summary Judgment. However, the dispute of fact is immaterial because

training is not at issue in this lawsuit at all. The Plaintiff is challenging the policies and practices

of the Department, not the training of Department employees.

IV.      PLAINTIFF FAILED TO MEET HIS BURDEN OF PROVING THE EXISTENCE
         OF A PATTERN OF SIMILAR CONSTITUTIONAL VIOLATIONS.

         The Plaintiff alleges there is a “problem of overdetention.” However, the Plaintiff does

not provide the “context of the case[s]” of overdetention. “Whether a jailer violates the Due

Process Clause by unduly detaining an individual depends on ‘the context of this case.’”54 Absent

evidence of the context and similarities between the prior incidents and the Plaintiff’s claim, the

Plaintiff has not met his burden of proving there is no genuine issue of material fact for trial on the

question of the existence of “a pattern of similar constitutional violations.” The Plaintiff may have

pleaded a plausible claim of a pattern but, he has not met his burden of proving his entitlement to

summary judgment.

         As explained above, the Plaintiff must prove “a pattern of similar violations.”

         Justice Scalia’s concurrence [in Connick] elaborated on deliberate indifference. He
         explained that a “theory of deliberate indifference” which allowed liability despite
         “no pattern or practice of prior violations” would effectively “repeal the law of
         Monell in favor of the Law of Large Numbers.” 55




52
   Id.
53
   Id. at line 6-19.
54
   Rec. Doc. 67, p. 18 (quoting Douthit v. Jones, 619 F.2d 527, 532 (5th Cir. 1980), reh'g denied 641 F.2d 345, 346
(5th Cir. 1981)).
55
   Jason v. Tanner, 938 F.3d 191, 197 (5th Cir. 2019) citing Connick v. Thompson, 563 U.S. 51, (2011).

                                                         12
     Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 13 of 17



The Plaintiff may have satisfied the numerosity element of a “pattern” but he wholly failed to

prove the prior alleged incidents were similar. Absent proof of the context of those cases, the

Plaintiff failed to even show any constituted actual violations of the Fourteenth Amendment.

        A virtually identical “pattern and practice” claim lodged against Secretary LeBlanc by

another offender who was allegedly detained beyond his release date was dismissed upon a finding

that Secretary LeBlanc was entitled to qualified immunity and the Plaintiff had failed to prove the

existence of a pattern of similar constitutional violations.56 In Thomas v. Gryder, the Court found

        Even taking all the assertions set out by Plaintiff regarding backlogs,
        miscalculations, and incompetence as true, Plaintiff's over-detention does not
        involve such concerns. While Plaintiff correctly notes that the Lean Six Sigma
        report reflected a backlog of 1446 cases to have time computed as of January 2012,
        it is undisputed that Plaintiff's sentence was recalculated four times prior to the June
        5, 2015 release date. Likewise, while Plaintiff correctly notes that the October 2017
        audit found that the DOC's process for calculating offender release dates was
        inconsistent, the parties agree that June 5, 2015 was Plaintiff's correct release date
        had his sentence been subject to time-served, good time credits, and CTRP credits;
        and that February 28, 2017 was the correct release date had Plaintiff's sentence not
        be subject to those time reductions. Accordingly, this is not a case involving a delay
        in Plaintiff's sentence calculation, or an error in that calculation. Instead, Plaintiff
        complains that in calculating his release date, Ms. Gryder improperly relied on
        information that was wrong. Because Plaintiff has presented no evidence to support
        a finding that Warden Goodwin or Secretary LeBlanc were deliberately indifferent
        based on a pattern of sufficiently similar incidents, Defendants are entitled to
        summary judgment dismissing “Count Seven – Pattern and Practice Liability.”57

In this case, the facts are undisputed. The delay in releasing the Plaintiff was not due to an incorrect

time calculation, delay in processing paperwork, or even to reliance on improper information. The

delay in releasing the Plaintiff was due to the delay in receipt of the Bill of Information 58 which,

according to state law, is a mandatory document that must be transmitted to the Department,59 and




56
   Thomas v. Gryder, No. CV 17-1595-EWD, 2019 WL 5790351, at *10 (M.D. La. Nov. 6, 2019).
57
   Thomas v. Gryder, No. CV 17-1595-EWD, 2019 WL 5790351, at *10 (M.D. La. Nov. 6, 2019) (footnotes
omitted).
58
   Exhibit B(4) p. 45 lines 9-15.
59
   La. C.C.Pr. 892 & La. R.S. 15:566 & Exhibit A(1) – Affidavit of Angela Griffin.

                                                    13
     Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 14 of 17



which is the official court record reflecting the date of the offense at issue. 60 The Plaintiff alleges

the Defendants should have relied on the hearsay statement of an employee of the Office of

Probation and Parole.61          Even assuming Plaintiff’s assertion to be correct, despite being

unsubstantiated by law or evidence, the Plaintiff fails to identify a single other prior instance of a

person being overdetained because a particular document was not transmitted to the Department

or because the Department required official court documentation, rather than a hearsay statement.

The Plaintiff’s failure to present evidence of a pattern of similar violations must, as in the Thomas

case, result in the denial of the Plaintiff’s Motion for Summary Judgment and the granting of the

Motion for Summary Judgment filed by Secretary LeBlanc.

     V.      PLAINTIFF FAILS TO MEET HIS BURDEN OF PROVING ENTITLEMENT
             TO RELIEF UNDER LOUISIANA LAW.

          The Plaintiff alleges detention “without legal authority” is enough to impose strict liability

against Secretary LeBlanc under Louisiana law. Relying on Whirl v. Kern, 407 F. 2d 781, 791 (5th

Cir. 1968), the Plaintiff alleges this Honorable Court “should issue ‘a directed verdict as to liability,

and [leave] for the jury only the issue of damages.’”62 The Fifth Circuit in Whirl applied Texas

state law. Louisiana law governs Plaintiff’s state law claims in this case.

          The legal standards governing the qualified immunity analysis apply equally to both the

federal and state due process claims.

                  The Louisiana Supreme Court has answered this question
                  affirmatively, declaring that “the same factors that compelled the
                  United States Supreme Court to recognize a qualified good faith
                  immunity for state officers under § 1983 require us to recognize a




60
   Exhibit A(1) – Affidavit of Angela Griffin. & Exhibit B(4) lines 9-12.
61
   Rec. Doc. 129-1, p. 16-17.
62
   Rec. Doc. 129-1, p. 23.

                                                         14
     Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 15 of 17



                 similar immunity for them under any action arising from the state
                 constitution.”63

        Thus, despite Plaintiff’s interpretation of Whirl, there is no strict liability in Louisiana for

false imprisonment. Jailers are entitled to raise qualified immunity.

        The Department had statutory authority to detain the Plaintiff. The Plaintiff was held
                                                                          64
pursuant to state law to ensure he had not violated his parole.                The Fifth Circuit has long held

that detention of a parolee without a revocation hearing does not run afoul of the Fourteenth

Amendment when the Parole Board has no discretion to determine that parole must be revoked.65

“Louisiana clearly requires automatic parole revocation when a parolee is convicted of a felony in

Louisiana.”66 The Plaintiff in this case was indisputably on parole at the time he was arrested and

convicted for a felony committed in Louisiana.67 The Plaintiff’s parole would have been revoked

had he been convicted of a felony committed in Louisiana while he was on parole.68

        Article 892 of the Louisiana Code of Criminal Procedure provides that the Sheriff who has

custody of a detainee pre-trial is mandated to prepare Documents that must be transmitted to

DPSC. The first mandatory document that must be transmitted to DPSC is the indictment under

which the defendant was convicted.69 Article 892 further mandates that all required documentation

accompany the prisoner when he is transferred from parish to State custody. Pursuant to La. R.S.

15:566(C), “If said Documents are not tendered with the prisoner, the Department of Corrections

shall refuse delivery of said prisoner.” DPSC needs the indictment or Bill of Information to

properly process the offender’s time computation and to determine if he violated his parole. It is


63
   Burge v. Par. of St. Tammany, 187 F.3d 452, 482 (5th Cir. 1999) (quoting Moresi v. Department of Wildlife and
Fisheries, 567 So.2d 1081, 1093 (La.1990)).
64
   See Exhibit A(1), Affidavit of Angela Griffin, at ¶32-¶34.
65
   Pickens v. Butler, 814 F.2d 237, 240 (5th Cir. 1987).
66
   Id. See also La. R.S. 15:574.10.
67
   Exhibit A(1), Affidavit of Angela Griffin
68
   §15.574.10.
69
   La. C.Cr.P. 892(B)(1)(a).

                                                       15
     Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 16 of 17



indisputable that, if the Plaintiff had been convicted in 2016 for a felony committed while he was

on parole, the Plaintiff would not have been “overdetained.”

         Considering the Fifth Circuit has already recognized the legality of detaining a parolee in

light of a new felony conviction, and the fact that the Plaintiff was held for the purpose of

determining whether he was subject to incarceration under La. R.S. 15:574.10, it is clear that,

unlike the circumstances in Douthit, the Plaintiff in this case was not held after expiration of his

sentence absent legal authority, he was held because of an incomplete fifteen year sentence, for

which he had been released on parole, and which parole may have been required to be revoked.

DPSC had legal authority to detain the Plaintiff and his Constitutional rights were not violated.

          Furthermore, if DPSC officials misapplied La. C.C.P. art. 892, the law is not clearly

established that such a misapplication constitutes false imprisonment.70 In order to hold DPSC

officials liable for a misinterpretation of state law, a state court must declare the Department’s

interpretation to be wrong, then, the Department must repeat the mistake.

         Here, it is indisputable that article 892 mandates the Sheriff transmit the Bill of Information

to the Department, if the Department erred in concluding that receipt of the Bill of Information

was necessary to process his release, that is a decision a Louisiana State Court must make before

personal liability can be imposed on the Secretary of the Department for false imprisonment. No

Court of the State of Louisiana has held that DPSC must disregard the mandates of Article 892 or

that DPSC “falsely imprisons” a person because it is awaiting paperwork pursuant to Article 892

or that DPSC must obtain “information” from sources other than those mandated by the Article.




70
   See Nelson v. Stalder, 31 Fed. Appx. 836 (5th Cir. 2002) (holding the Plaintiff did not have a clearly established
right to good time credits “until the state court declared it”.) See also Owens v. Stalder, 638 Fed. Appx. 277 (citing
Cox v. Whitley, 612 So. 2d 158 (La. App. 1st Cir. 1992)).

                                                          16
       Case 2:17-cv-02797-NJB-DMD Document 165 Filed 02/21/20 Page 17 of 17



In sum, the Plaintiff was held pursuant to La. R.S. 15:574.10 and La. C. Cr. P. 892. That is not

false imprisonment.

       VI.      CONCLUSION

             The Plaintiff offers a bevy of evidence, much of which is unauthenticated or hearsay, in an

effort to prove that Defendant LeBlanc personally knew that “hundreds” of inmates were being

unconstitutionally overdetained. The Plaintiff fails, however, to show that the circumstances of

those hundreds of cases were violations of the Constitution, and that those Constitutional violations

were similar to that of the Plaintiff. The “Law of Large Numbers” is not the law that governs

Plaintiff’s claims or sets the Plaintiff’s burden of proof.71

             The Plaintiff failed to meet his burden of proving all essential elements of his claim against

Secretary LeBlanc. Therefore, Plaintiff’s Motion for Summary Judgment must be denied.

                                                    Respectfully submitted,
                                                    JEFF LANDRY
                                                    ATTORNEY GENERAL

                                            BY:     /s/ Jeffery A. “Beau” Wheeler, II
                                                    Jeffery A. “Beau” Wheeler, II (Bar Roll #37546)
                                                    Assistant Attorney General
                                                    Louisiana Department of Justice
                                                    Litigation Division, Civil Rights Section
                                                    1450 Poydras Street, Suite 900
                                                    New Orleans, Louisiana 70112
                                                    Telephone:      (504) 599-1200
                                                    Facsimile:      (504) 599-1212
                                                    E-mail:         WheelerJ@ag.louisiana.gov




71
     Connick, supra.

                                                      17
